                   Case 3:20-cv-05059-RBL Document 6 Filed 05/15/20 Page 1 of 1



 1                                                            HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7
                                             AT TACOMA
 8
         JOHN GARRETT SMITH,                                   CASE NO. C20-5059RBL
 9
                                   Plaintiff,                  ORDER
10                 v.

11       G JONES, et al.,

12                                 Defendants.

13

14              THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation [Dkt. # 4], recommending that the Court dismiss the action due to plaintiff
     Smith’s failure to comply with a directive of the Court and prosecute this case. Smith has
16
     Objected to the R&R. The Court notes that Smith has seven “strikes” based on prior frivolous
17   filings.

18              (1) The Magistrate Judge’s Report and Recommendation is ADOPTED;
                (2) Smith’s complaint is DISMISSED without prejudice and with leave to re-file; and
19
                (3) the Clerk is directed to close the case and send copies of this Order to plaintiff.
20              IT IS SO ORDERED.

21              Dated this 15th day of May, 2020.

22

23
                                                               A
                                                               Ronald B. Leighton
24                                                             United States District Judge



     ORDER - 1
